DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  line 5 should be amended to – return local heat transfer fluid having a temperature in the range of -5 to 15°C-.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim limitation “selectively control the use of the either only the thermal energy consumer valve or only the thermal energy consumer pump” in lines 42-44 is rejected as new matter. There are two possible interpretations of this limitation and both are unsupported. The first possible interpretation is the controller is connected to only one of the thermal energy consumer valve or the thermal energy consumer pump and this is unsupported by the original disclosure. As shown in the original disclosure (figure 2-4), the figures show how the controller (204, 255 or 355) are connected to two both of the thermal energy consumer pump (353, 253, 203) and the thermal energy consumer valve (T1, 352, 252).  This conflicts with the first possible interpretation of this claim and is why the claim is rejected as new matter.  The second possible interpretation is that the controller is connected to both the thermal energy consumer valve or the thermal energy consumer pump but only operates one of the two.  However, as shown this interpretation is not supported by the original disclosure.  There is nothing in the original disclosure that indicates only the thermal energy consumer valve or the thermal energy consumer pump is used. The disclosure indicates in the figures and specification that the controller controls the valve and the pump but it does not indicate that only one is controlled exclusively (specification, page 5, line 25 to page 7, line 12; page 19, fines 3-30; and page 21, line 25 to page 22, line 20). Further, the amendment precludes the controller form controlling other functions or components of the system beyond the thermal energy consumer valve or the thermal energy consumer pump while this is not disclosed in the original disclosure and is further new matter. For this reason, this interpretation of the claimed also is unsupported by the original disclosure and is rejected as new matter.
Claims 2-10 and 12-14 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10:
The claim recites the limitation "the ground" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 3,986,362 to Baciu in view of WIPO patent document WO 2010/145040 to Vaughan et al. (Vaughan).
Regarding claim 1:
Baciu discloses:
A district energy distributing system (figure 1) comprising: 
a geothermal power plant (figure 1) comprising: 
a first circuit comprising: 
a feed conduit (16) for an incoming flow of geothermally heated water from a geothermal heat source (8); 
a boiler (9 and 11) comprising a heat exchanger (column 3, lines 55-60) configured to exchange heat from the incoming flow of geothermally heated water to superheat a working medium (column 3, lines 55-60, ammonia) of a second circuit of the geothermal power plant; 
a return conduit (18a or 18b) for a return flow of cooled water from the boiler (9 and 11) to the geothermal heat source (column 4, lines 35-40); 
wherein the second circuit comprises: 
the boiler (9 and 11) configured to superheat the working medium of the second circuit; 
an expander (10 and 12) connected to the boiler (9 and 11) and configured to allow the superheated working medium (column 3, lines 55-60, ammonia) to expand and to transform the expansion to mechanical work (inherent function of an expander/turbine); and 
a condenser (20) configured to transform the expanded working medium to liquid phase (column 4, lines 15-20, “liquid ammonia”) that includes cooling lines (see figure 2 below, element C) for cooling the condenser which is cooler in temperature then the working medium and removes heat from the working medium.
Baciu fails to disclose:
A condenser configured to heat a heat transfer fluid of a district thermal energy circuit; 
wherein the district thermal energy circuit comprises: 
a district feed conduit, and a district return conduit, wherein the district feed conduit is configured to allow heat transfer fluid of a first temperature to flow there through, and wherein the district return conduit is configured to allow heat transfer fluid of a second temperature to flow there through, wherein the second temperature is lower than the first temperature; 
a plurality of local heating systems, each having an inlet connected to the district feed conduit and an outlet connected to the district return conduit, wherein each local heating system is configured to provide hot water and/or comfort heating to a building; and wherein each of the local heating systems comprises: 
a thermal energy consumer heat exchanger selectively connected to the district feed conduit via a thermal energy consumer valve for allowing4 heat transfer fluid from the district feed conduit to flow into the thermal energy consumer heat exchanger, selectively connected to the district feed conduit via a thermal energy consumer pump for pumping heat transfer fluid from the district feed conduit into the thermal energy consumer heat exchanger, and connected to the district return conduit for allowing return of heat transfer fluid from the thermal energy consumer heat exchanger to the district return conduit, wherein the thermal energy consumer heat exchanger is arranged to transfer thermal energy from heat transfer fluid to surroundings of the thermal energy consumer heat exchanger, such that heat transfer fluid returned to the district return conduit has a temperature lower than the first temperature and preferably a temperature equal to the second temperature; 
a pressure difference determining hardware configured to determine a local pressure difference, Δpi, between the district feed conduit and the district return conduit; and 
a controller configured to, based on the local pressure difference, selectively control the use of either the thermal energy consumer valve or the thermal energy consumer pump; 
wherein the condenser configured to heat transfer fluid of the district feed conduit to a temperature of 5-30°C.  
Vaughan teaches:
A geothermal energy distribution system (figure 3) including a heat exchanger (21) configured to heat a heat transfer fluid (fluid within lines 14 and 16) of a district thermal energy circuit (figure 3); 
wherein the district thermal energy circuit comprises: 
a district feed conduit (14), and a district return conduit (16), wherein the district feed conduit is configured to allow the heat transfer fluid of a first temperature (temperature of fluid within line 14) to flow there through, and wherein the district return conduit is configured to allow the heat transfer fluid of a second temperature to flow there through (temperature of fluid within line 16), wherein the second temperature is lower than the first temperature (inherent since the fluid has dropped in temperature since it has shed heat in heat exchanger 30 when passing from district feed conduit 14 to district return conduit 16); 
a plurality of local heating systems (figure 3 and 5a-5c, element 30/56), each having an inlet (see figure 1 below, element A) connected to the district feed conduit (14) and an outlet (see figure 1 below, element B) connected to the district return conduit (16), wherein each local heating system of the plurality of local heating systems is configured to provide hot water and/or comfort heating to a building (page 14, lines 24-30); and wherein each of the local heating systems comprises: 
a thermal energy consumer heat exchanger (52, 56 and 58) selectively connected to the district feed conduit (14) via a thermal energy consumer valve (60 or 62) for allowing the heat transfer fluid from the district feed conduit (14) to flow into the thermal energy consumer heat exchanger (52, 56 and 58), selectively connected to the district feed conduit (14) via a thermal energy consumer pump (55) for pumping the heat transfer fluid from the district feed conduit (14) into the thermal energy consumer heat exchanger (52, 56 and 58), and connected to the district return conduit (16) for allowing return of the heat transfer fluid from the thermal energy consumer heat exchanger (52, 56 and 58) to the district return conduit (16), wherein the thermal energy consumer heat exchanger (52, 56 and 58) is arranged to transfer thermal energy from the heat transfer fluid to surroundings (page 14, lines 24-30) of the thermal energy consumer heat exchanger (52, 56 and 58), such that the heat transfer fluid returned to the district return conduit (16) has a temperature lower than the first temperature and preferably a temperature equal to the second temperature (inherent since the fluid has dropped in temperature since it has shed heat in heat exchanger 30 when passing from district feed conduit 14 to district return conduit 16; page 14, lines 24-30); 
a pressure difference determining hardware (temperature sensor or refrigerant pressure controller as indicated in page 16, lines 17-21) configured to determine a local pressure difference, Δpi, between the district feed conduit (14) and the district return conduit (16) (page 16, lines 17-21 discuss the pressure difference between the inlet and outlet which is representative of 14 and 16; further, page 20, lines 1-5 indicate a similar pressure is maintained between 14 and 16); and 
a controller (controller as disclosed on page 16, lines 5-10) configured to, based on the local pressure difference, selectively control the use of either only the thermal energy consumer valve (60 or 62)(page 16, lines 7-21 and page 14, lines 24-30 indicate the valves are controlled by the controller and hence only the valves are controlled by the controller) or only the thermal energy consumer pump (not taught by the reference); 
further, the optimum temperature range of the heat transfer fluid in the district feed conduit 14 is 10 to 30°C (page 9, lines 10-15).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baciu to further include connecting the condenser (20) cooling lines (see figure 2 below, element C) of Baciu with the district thermal energy circuit (including the district feed conduit, district return conduit, plurality of local heating systems, pressure difference determining device, thermal energy consumer valve, thermal energy consumer pump and controller) and its heat transfer fluid as taught by Vaughan to reuse low grade waste heat (Vaughan, page 2, lines 14-17). Further, Baciu teaches that its condenser can be of any desire and/or conventional type and further Vaughan teaches that the heat source 21 can be a mechanical plant having a geothermal ground loop (page 1, line 27-page 2, line 1) indicating the systems of Baciu and Vaughan can be connected (via the condenser) in this manner. Further, Vaughan teaches the heat transfer fluid of the district feed conduit is a temperature of 10-30°C (overlapping with 5-30 °C) Also, Vaughan teaches that the controller only controls the thermal energy consumer valve (and by extension control the flow of fluid through the pump; Vaughan, page 14, lines 24-30).

    PNG
    media_image1.png
    478
    302
    media_image1.png
    Greyscale

Figure 1 - figure 5 from Vaughan, annotated by the examiner

    PNG
    media_image2.png
    708
    602
    media_image2.png
    Greyscale

Figure 2- figure 1 from Baciu, annotated by the examiner

Regarding claim 3:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the expander (10 and 12) is a steam turbine (identified as a Rankine cycle turbine 10 and 12; system further includes a steam generator 9 for the turbine 10/12, column 3, lines 55-60).  

Regarding claim 5:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the boiler (9 and 11) is configured to superheat the liquefied working medium from the condenser (column 4, lines 15-25).  

Regarding claim 6:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the geothermal power plant further comprises a generator (13) configured to transform the mechanical work into electrical power (column 3, lines 64-68).  

Regarding claim 8:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the first circuit further comprises a suction pump (19; sucks fluid up through fluid line 16 and pressurizes the fluid through the line between pump 19 and geothermal source 8) configured to draw the geothermally heated water from the geothermal heat source (8) to the feed conduit, and pressurize the geothermally heated water such that it is in liquid phase (column 4, lines 1-10) in the feed conduit (16).  

Regarding claim 10:
The following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Baciu and Vaughan:
The district energy distributing system according to claim 1, wherein the district feed conduit together with the district return conduit (incorporated as part of the district heating system of Vaughan into Baciu) are arranged in parallel (Vaughan, page 9, lines 1-7) in the ground.  
Baciu and Vaughan fail to disclose:
The district feed conduit together with the district return conduit have a heat transfer coefficient greater than 2.5 W/(mK) arranged in parallel in the ground.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these pipes are typically arranged in the ground in order to protect the pipes and people from damage or harm (examiner taking official notice). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the district feed conduit together with the district return conduit of Vaughan (imported into Baciu) would have a heat transfer coefficient greater than 2.5 W/(mK) since this heat transfer coefficient is a results effective variable (see the following rationale). The heat transfer coefficient is a byproduct of results effective variables such as pipe diameter, insulation around the pipes (of which the Vaughan reference indicates there is none (Vaughan, page 7, lines 1-7) suggesting that is has a high heat transfer coefficient), the proximity of the pipes to each other and the insulative characteristics of the soil surrounding the pipes. For these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heat transfer coefficient of greater than 2.5 W/(mK) could be achieved depending a the mass flow demands of the pipes and the insulation needed around the pipes to control the amount of heat lost by the pipe and further to control the pressure differential between the pipes (indicated as important by the Vaughan column 8, lines 1-6).

Regarding claim 12:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Baciu and Vaughan:
The district energy distributing system according to claim 1, (see the controller, district heating system and valves incorporated into Baciu from Vaughan) wherein the controller (Vaughan, controller as disclosed on page 16, lines 5-10) is configured to selectively use the thermal energy consumer valve (Vaughan, 60 or 62) when the local pressure difference indicates that a local pressure of the heat transfer fluid of the district feed conduit is larger than a local pressure of the heat transfer fluid of the district return conduit (Vaughan, when the pressure difference between the district feed and return conduit is great the valves are actuated to maintain this pressure as indicated on page 16, lines 17-21), 
wherein the controller (see the controller, district heating system and pumps incorporated into Baciu from Vaughan) is configured to selectively use the thermal energy consumer pump (Vaughan, 24/55) when the first local pressure difference indicates that the first local pressure of the heat transfer fluid of the district feed conduit is lower than or equal to the first local pressure of the heat transfer fluid of the district return conduit (Vaughan, the pump 24/55 is in use when the pressure difference between the district feed conduit 14 and district return conduit 16 is low or equal  (Vaughan, page 10, lines 1-10) and the thermal energy consumer valve is used to regulate the flow from the pump (page 16, lines 5-10)).  

Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Baciu and Vaughan:
The district energy distributing system according to claim 1, wherein each of the plurality of local heating systems (see the local heating systems 30/24 or figure 5a-5c incorporated into Baciu from Vaughan) is configured to extract heat from the heat transfer fluid entering the local heating system (Vaughan, via 56) via the inlet (see figure 1 above, element A) and return the thereafter cooled heat transfer fluid to the district return conduit (Vaughan, 16) via the outlet (see figure 1 above, element B), wherein each of the plurality of local heating systems is configured to return local heat transfer fluid having a temperature in the range of -5 to 15°C (Vaughan, temperature range of returned water or water within 16 is 5-20°C (column 9, lines 15-18)).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baciu and Vaughan as applied to claim 1 above as further evidenced by EP 1 609 988 to Rennebeck et al. (Rennebeck).
Regarding claim 2:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the geothermal heat source (8) is a geothermal heat source (geothermal energy source/geothermal energy well; column 3, lines 3-10).  
Baciu fails to explicitly disclose:
A deep geothermal heat source (emphasis added by the examiner).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that geothermal heat source 8 can be located at a variety of depths (including 3-5km as indicated in the applicants specification for a deep well (specification page 11)) depending  on the topography and geography at the location of the geothermal plant and as further evidenced by Rennebeck which shows in figure 1 how a geothermal heat source/well/injection bore (2) can extend to a depth of 5000m (5km) below a geothermal plant (5).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baciu and Vaughan as applied to claim 1 above as further evidenced by WIPO patent document WO 2014/004061 to Freund.
Regarding claim 4:
Baciu and Vaughan fail to disclose:
The district energy distributing system according to claim 1, wherein the expander is configured to allow the superheated working medium to expand to receive an outgoing temperature of 10-40°C (emphasis added by the examiner).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Rankine cycle system of Baciu a working medium with a temperature of 10-40°C is typically achieved after expansion in an expander/turbine as further evidenced by WIPO patent document WO 2014/004061 to Fruend which shows the exit temperatures (from the expander/turbine) of the working fluid of 40°C or less (see figure 2, curve 6 to 1).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baciu and Vaughan as applied to claim 1 above as further evidenced by US patent number 3,757,516 to McCabe.
Regarding claim 7:
Baciu and Vaughan fail to disclose:
The district energy distributing system according to claim 1, wherein the geothermal heat source is configured to geothermally heat the cooled water returned via the return conduit to a temperature of 100-250°C (emphasis added by the examiner).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Baciu and Vaughan geothermal heat source can supply heated water to the power plant in this temperature range (100-250°C) for the purpose of powering the Rankine cycle of Baciu to produce energy and as further evidenced by US patent number 3,757,516 to McCabe which shows a geothermal source supplying hot water at a temperature of 325°F (162.778°C) in figure 2.
Regarding claim 9:
Baciu and Vaughan fail to disclose:
The district energy distributing system according to claim 1, wherein the boiler is configured to exchange heat from the incoming flow of geothermally heated water such that the cooled water in the return conduit has a temperature of 10-40°C.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the temperature and pressure of the cooled water returned to the geothermal source is a results effective variable that can be regulated to prevent the water from flashing before entering injection well which would include returning the water at temperatures between 10-40°C as long the pressure/temperature of the water is great enough to prevent flashing. This is further evidenced by US patent number 3,757,516 to McCabe which teaches that the pressure and temperature of the water returned to the injection well should be controlled in order to prevent the fluid from flashing before returning to the well (see McCabe, column 15, lines 45-49).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baciu and Vaughan as applied to claim 1 above as further evidenced by patent document PL 178372 to Froeb (see attached English language machine translation).
Regarding claim 14:
Baciu and Vaughan fails to disclose:
The district energy distributing system according to claim 1, wherein the district feed conduit and district return conduit are dimensioned for pressures up to 0.6 MPa, 1 MPa, or 1.6 MPa.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the conduits for district heating in the Baciu and Vaughan combination of claim 1 operate within this pressure range when in use for supplying heat to building as further evidenced by PL 178372 to Froeb which indicates the pressure within the district piping is less 0.6 MPa when in use (Froeb, page 2, first paragraph).

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of the claims:
The applicant has amended the claims to overcome the current prior art rejection. However, the office disagrees that the amendment overcome the prior art. As indicated above, the controller is only connected with the thermal energy consumer valve as indicated in Vaughan (page 14, lines 20-30 and page 16, lines 7-21) and for this reason reads on the “a controller configured to, based on the local pressure difference, selectively control the use of either only the thermal energy consumer valve or only the thermal energy consumer pump” limitation. For this reason, the above rejection is maintained.

Regarding the 35 USC 112(b) rejection of the claims:
	The claim amendments have overcome the previous claim rejections and for this reason they are withdrawn. However, the applicants amendments to the claims have created new issues that have been addressed in the 35 USC 112(b) rejections above.

Regarding the 35 USC 112(f) claim interpretations:
The applicants amendments to the claims have removed the need for the previous interpretations and for this reason they have been removed.

Regarding the claim objections:
	The applicants amendments to the claims have addressed the previous claim objections and for this reason they have been withdrawn.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                           /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746